Citation Nr: 0101481	
Decision Date: 01/19/01    Archive Date: 01/24/01	

DOCKET NO.  97-23 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a temporary total convalescent rating under 38 
C.F.R. § 4.30 based on hospitalization at a Government 
hospital from July 9, 1996, through July 12, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from November 1971 to 
October 1975 followed by a period of duty in the Marine Corps 
Reserve from December 1983 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 6, 1997, rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO denied the veteran's 
application for a temporary total convalescent rating 
pursuant to 38 C.F.R. § 4.30.  The veteran testified at a 
hearing at the RO on June 11, 1997, in connection with his 
appeal of that determination.  The veteran subsequently 
testified at a travel board hearing held at the RO before the 
undersigned on November 2, 2000.  

The veteran also presented testimony at his travel board 
hearing with respect to the issue of entitlement to an 
increased rating for service-connected coronary artery 
disease, status post myocardial infarction, with 
hypertension, currently evaluated as 30 percent disabling.  
His claim for an increased rating for that disability had 
been denied by the RO on May 22, 2000.  Because veteran had 
not submitted a written notice of disagreement within the 
meaning of 38 U.S.C.A. § 7105(b) (West 1991) during the 
period between the rating decision and the travel board 
hearing, his testimony on the increased rating issue must 
merely be referred for consideration by the RO.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that hearing testimony before the RO, later reduced to 
writing in a transcript, constitutes a notice of disagreement 
within the meaning of 38 U.S.C.A. § 7105(b) (West 1991) and 
38 C.F.R. § 20.201 (requiring that notice of disagreement be 
a "written communication").  See Tomlin v. Brown, 
5 Vet. App. 355 (1993).  Testimony before the Board, however, 
cannot be accepted as a notice of disagreement or substantive 
appeal since this testimony is not being presented to RO 
personnel.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) 
(hearing testimony before the Board, even though given within 
the one-year NOD filing period, cannot constitute a valid 
NOD, because it was taken before the Board and not the RO, 
and did not serve to trigger an initial appellate review).  
Thus, the substantive testimony taken before the Board with 
respect to the severity of the veteran's heart disease is 
referred to the RO for consideration in his claim for 
increased compensation.  

The veteran also indicated at his hearing that he intended to 
file a claim for a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
and that he planned to do so through a veterans' counselor in 
Covington, Louisiana.  The undersigned suggested to the 
veteran that it would be quicker simply to file the 
application at the RO while he was there for the hearing.  
Whether the veteran did so or, for that matter, whether he 
filed a formal claim at all cannot be determined from the 
present record.  However, the veteran's transcribed 
statements concerning this issue are sufficient to constitute 
an informal claim, and the Board refers the issue of 
entitlement to a TDIU to the RO for appropriate action in the 
event that a claim for a TDIU is not of record at the RO.  


FINDINGS OF FACT

1.  The veteran was hospitalized at the Keesler Medical 
Center at Keesler Air Force Base from July 9 through July 12, 
1996, for treatment of coronary artery disease.  

2.  At the time of the hospitalization, the veteran's 
service-connected disabilities consisted of coronary artery 
disease, rated 30 percent disabling; bilateral hearing loss, 
rated 10 percent disabling; and bilateral plantar fasciitis, 
rated noncompensable.  

3.  The report at hospital discharge did not establish that 
surgery during the hospitalization necessitated at least one 
month of convalescence, that surgery during the 
hospitalization resulted in severe postoperative residuals, 
or that there was immobilization by cast of one major or more 
joint.  



CONCLUSION OF LAW

The criteria for a temporary total convalescent rating based 
on hospitalization from July 9 through July 12, 1996, are not 
met.  38 C.F.R. § 4.30 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his original application for VA disability 
compensation in October 1994 listing heart disease as one of 
the disorders for which he claimed service connection.  In 
March 1995 the RO reviewed the evidence of record, which 
included service medical records showing that the veteran had 
been hospitalized in 1989 for complaints of exertional 
angina.  A coronary angiogram had shown stenosis of the left 
circumflex artery and an angioplasty was performed.  The 
diagnoses included unstable angina pectoris and stenosis of 
the left circumflex artery.  Myocardial infarction was ruled 
out.  

On July 9, 1996, the veteran was admitted to the medical 
center at Keesler Air Force Base because of symptoms of 
unstable angina which had been stabilized with beta blockers 
and intravenous Heparin.  Procedures performed during the 
hospitalization included left heart catheterization with 
coronary arteriography; left ventriculography; and 
percutaneous transluminal coronary angioplasty and coronary 
stent placement of the mid-left anterior descending coronary 
artery.  The veteran was discharged to his home on July 12, 
1996, with a principal diagnosis of unstable angina.  Zero 
(0) days of convalescent leave were recommended.  

A United States Postal Service "Return to Work Certification" 
form was executed by a Untied States Postal Service physician 
on July 29, 1996.  The veteran's prognosis was categorized as 
good.  Further treatment was to include risk factor 
modification and medications.  The veteran was taking no 
medications that might interfere with work.  The physician 
indicated that the veteran had been incapacitated for work 
but was doing well and should be able to perform his normal 
duties.  The period of incapacitation was stated to extend 
from July 9 through July 31, 1996.  The veteran was under no 
current restrictions.  

The veteran testified at a hearing at the RO on June 11, 
1997, in connection with his appeal of the denial of a 
temporary convalescent rating.  He stated that upon his 
release from the hospital on July 12, 1996, a doctor told him 
to stay at the Air Force base overnight to make sure his 
blood pressure was stable before going home and that he 
should then go home, do nothing, and convalesce.  He returned 
every other week for followup and continued to do so until 
about three months before the hearing.  He stated that he 
returned to his work at the Post Office on either the 31st of 
July or the 1st of August and did light work such as moving 
letters rather than the heavy work that he had done before, 
such as unloading trucks.  

In December 1999 the veteran underwent left heart 
catheterization at the St. Tammany Parish Hospital as a 
result of unstable angina with placement of two stents.  The 
veteran subsequently requested both "paragraph 29" and 
"paragraph 30" benefits based on this period of 
hospitalization.  By a decision of May 22, 2000, the RO 
denied a temporary total hospitalization rating under 
38 C.F.R. § 4.29 and a temporary total convalescent rating 
under 38 C.F.R. § 4.30.  The veteran was notified of this 
determination by a letter dated May 24, 2000, to which a copy 
of the rating decision was attached.  

The veteran testified at the travel board hearing at the RO 
on November 2, 2000, that in July of 1996 he had had to leave 
work because of angina and was directed by his cardiologist 
to report to the emergency room of Keesler Air Force Base 
where an arterial blockage was diagnosed.  He indicated that 
he was absent from his job for about 23 or 24 days but was 
somewhat restricted in his activities, as he still continued 
to be.  He related that after his hospital discharge he had 
gone to the "local VA office there at Covington, Louisiana," 
where a representative suggested that he submit a claim for a 
temporary 100 percent rating for the time he was hospitalized 
to include the convalescent period at his house.  He stated 
that he had questioned the disapproval because of the May 
2000 letter advising him that if he were hospitalized or 
convalescing for at least 21 days he would warrant such an 
award.  

II.  Analysis

Initially, the Board observes that this claim was developed 
prior to the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) which was signed into law by the President 
on November 9, 2000.  Although this law eliminates the 
requirement that VA claims be "well grounded" before VA has 
a duty to assist a claimant in the development of such 
claims, and applies to claims that were pending at the date 
of enactment, the Board finds that all appropriate 
development in this case has been accomplished.  Even though 
the RO did not have occasion under prior standards to provide 
all written notices to the veteran as are not contemplated 
under the VCAA, the pertinent medical evidence has been 
obtained and the veteran and his representative responded to 
the RO's communications, curing any earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384 , 393-94 (1993) (if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised).  Consequently, no further 
RO development is necessary.

The provisions of 38 C.F.R. § 4.30 specify that a temporary 
total (100 percent) convalescent rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1,2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to § 
3.105(e) of this chapter.  Such total rating will be followed 
by appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.  

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  

(1) Surgery necessitating at least 
one month of convalescence.  
(Effective as to outpatient surgery 
March 1, 1989)  

(2) Surgery with severe 
postoperative residuals such as 
incompletely healed residuals such 
as incompletely healed surgical 
wounds, stumps of recent 
amputations, therapeutic 
immobilization of one major joint or 
more, application of a body cast, or 
the necessity for house confinement, 
or the necessity for continued use 
of a wheelchair or crutches (regular 
weight-bearing prohibited).  
(Effective as to outpatient surgery 
March 1, 1989)  

(3) Immobilization by cast, without 
surgery, of one major joint or more.  
(Effective as to outpatient 
treatment March 10, 1976.)  

It is undisputed that the veteran entered the Keesler Air 
Force Base Medical Center on July 9, 1996, for treatment of 
his service-connected coronary artery disease.  He underwent 
various surgical procedures during his hospital stay and was 
discharged three days later, on July 12, 1996, at which time 
the hospital discharge summary indicated that no convalescent 
leave was recommended.  The veteran returned to work on 
approximately August 1st.  At the time of hospital discharge 
the veteran did not have severe postoperative residuals, was 
not immobilized by cast, and was not considered by his 
physicians to be in need of convalescence.  The requirements 
for a total rating under 38 C.F.R. § 4.30 are narrow and 
specific and the veteran clearly did not satisfy them at the 
time of hospital discharge.  

The veteran contends that although he returned to work in 
less than a month, he continued to remain on what amounted to 
a form of convalescence given that he had lighter work 
assignments and required continued medical followups for a 
period of months.  The regulation does not define the term 
"convalescence," but the specificity of the entitlement 
criteria for a temporary total convalescent rating preclude 
the Board from adopting the definition urged by the veteran.  
There is nothing in the regulation that would support the 
view that the need for continued medical care is per se the 
equivalent of convalescence.  In addition, the language of 
38 C.F.R. § 4.30 requires that entitlement must be 
"established by report at hospital discharge...or outpatient 
release."  The Court has emphasized the applicability of 
this requirement, stating that "entitlement to a [temporary 
total convalescent rating] requires that a report, rendered 
near the time of the hospital discharge or in outpatient 
release, indicate that a surgical procedure had been 
performed that would require at least one month for the 
veteran to return to a healthy state."  Felden v. West, 
11 Vet. App. 427 (1998).  The decision acknowledges that a 
later medical opinion is proper to explain how long a period 
of convalescence may have been needed, but requires that 
initial entitlement be established on the basis of a report 
that is "temporally located near a discharge or release of 
the claimant."  

In the present case, the only medical evidence that is 
"temporally located" near the veteran's discharge is the 
discharge summary itself, which expressly notes the absence 
of a need for convalescence.  The later report from a Postal 
Service physician dated July 29, 1996, further weakens the 
claim by noting that the veteran was able to perform his 
normal duties and was under no restrictions.  The lack of any 
medical opinion affirmatively describing a need for 
convalescence at any time contemporaneous with the July 1996 
procedure makes it clear that by the time of his return to 
work on about August 1, 1996, the veteran had returned to the 
"healthy state" contemplated by the Court in Felden.  

In the circumstances presented, the Board is unable to find 
that a period of convalescence of one month or more was 
required following the July 1996 hospitalization such as to 
satisfy the threshold requirement for the assignment of a 
temporary total convalescent rating.  Since a preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
1991).  

At the November 2000 travel board hearing, the veteran 
expressed understandable concern that there had been some 
degree of inconsistency in the information provided to him at 
various times by various service representatives and the VA 
with regard to the ratings to which he was potentially 
entitled by virtue of the July 1996 hospitalization.  For 
clarification, it should be noted initially that the 
individual to whom he conferred in July 1996 at the "local VA 
office" in Covington, Louisiana, was not an employee or agent 
of the Department of Veterans Affairs, an agency of the 
Federal Government.  The VA cannot vouch for the accuracy of 
information provided by private organizations or by municipal 
or State offices established to assist veterans.  

In any case, the veteran appears to have been misled at some 
point as to the nature of the temporary total rating issue 
adjudicated in 1996 by comparison to that adjudicated in May 
2000.  To dispel any confusion on his part and place the 
present decision in its proper perspective, the Board would 
point out that the 1996 adjudication was limited to 
entitlement to a convalescent rating under 38 C.F.R. § 4.30 
whereas the later adjudication included the additional issue 
of entitlement to a temporary total hospitalization rating 
under 38 C.F.R. § 4.29.  

The issue of entitlement under 4.29 was not adjudicated 
following the 1996 hospitalization and is not for the Board 
at the present time, but it should be noted as an aside that, 
since the July 1996 hospital stay was for only three days, 
the veteran would have had no entitlement under that section, 
even if it were adjudicated, since the July 1996 
hospitalization was for less than 21 days.  The fact that 
§ 4.29 entitlement was adjudicated in May 2000 after a later 
brief hospitalization is, of course, unrelated to the § 4.30 
claim now before the Board, regardless of whatever advice the 
veteran may have received at one time or another in what must 
be conceded is a technical if not arcane area within the VA 
benefit structure.  


ORDER

A temporary total convalescent rating under 38 C.F.R. § 4.30 
based on hospitalization at a service department hospital 
from July 9, 1996, through July 12, 1996, is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeal





